Title: To Benjamin Franklin from David Hartley, 19 November 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear friendLondon Nov 19 1782
I take the opportunity of Mr Laurens going to Paris to transmitt one line to you, only to express to you my constant & affectionate remembrance of you, in your public character, & as a private friend; And my sincerest wishes for your personal health & happiness, and for success to all your pacific Counsels. The report wch prevails at present on this side of the water, is, that the negotiators at Paris have made some considerable progress towards pacification. Such news wd be acceptable to every country in the world. I shall be very glad to hear from you with any information upon that subject wch it may be proper for you to give; because many of the documents wch have appeared in public require explanation. I am anxious in the cause of peace. You will allways find me persevering in those pacific principles wch have hitherto been the guide of my thoughts and conduct. It was at one time proposed to me, that I shd have been employed in the negotiation. It seemed at that time to be so near the point, that I was requested to keep myself in readiness at the shortest notice. However that proposition passed off. I am ready to confess to you, that such an office wd have been most acceptable to me; And doubly so to have conspired with you in the common of humanity and peace. Your ever affecte
D H.
